DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 8-9, 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9236550. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader than those of the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3-4, 8-9, 11-13 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shi (US 2010/0140655).


a heat sink (Fig.2 (201)); 
an LED die (202) thermally coupled to the heat sink, the LED die having an emission area; 
an insulating material (206) in direct contact with the LED die, wherein the insulating material is at least partially transparent [0054].  ;
a phosphor spaced apart from the LED die, the phosphor at least partially corresponding to the emission area of the LED die (203/207); and
means for conducting heat away from the phosphor to the heat sink (Fig.2 (heat/204 [0059]) wherein the means for conducting heat are at least partially opposite the phosphor from the LED die.(see [0053-teaching alternatively phosphor layer 203 may be formed underneath layer 204, rather than on top- therefore in this alternative configuration- 204 is formed opposite the phosphor from the LED die).  


3. (Original) The LED device of claim 1 wherein: the phosphor includes a first surface and a second surface opposite the first surface; and the means for conducting heat away from the phosphor include means for conducting heat away from both the first and second surfaces of the phosphor (Fig.2 (203/207- heat).  

4. (Original) The LED device of claim 1 wherein: the phosphor includes a first surface and a second surface opposite the first surface; and the means for conducting heat away from the phosphor include means for conducting heat away from the phosphor along a first direction generally parallel to the first and second surfaces and along a second direction generally perpendicular to the first direction  (Fig.2 (203/207- heat)).  

8. (Original) The LED device of claim 1 wherein the means for conducting heat away from the phosphor has a thermal conductivity greater than about 1.OW/(m K) [0054/0060].  

9. (Original) The LED device of claim 1 wherein at least a portion of the means for conducting heat away from the phosphor comprises an at least generally transparent material [0054/0060]. 

11. (Original) The LED device of claim 1 wherein the means for conducting heat away from the phosphor includes a lateral portion across from a forward-facing surface of the LED die and at least one vertical portion extending from the lateral portion such that the means for conducting heat away from the phosphor at least substantially covers the LED die (Fig.2- heat).  

12. (Original) The LED device of claim 1 wherein the heat sink includes at least one of silicon (Si), gallium nitride (GaN), aluminum nitride (AlN), copper (Cu), aluminum (Al), tungsten (W), stainless steel (Fe), diamond (C), glass (SiO2), silicon carbide (SiC), and aluminum oxide (A12O3) [0051].  

13. (Original) The LED device of claim 1 wherein the means for conducting heat away from the phosphor includes a plurality of conductive materials positioned in the phosphor [0054/0060].  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi (US 2010/0140655) in further view of Basin et al (2007/0045761).
Shi teaches the device of claim 1 as cited above, however fails to specify the limitations of claims 14-16 recited below:
14. (Original) The LED device of claim 1 wherein the LED die includes an N-type gallium nitride (GaN) material, an indium gallium nitride (InGaN) material, and a P-type GaN material on one another in series.  
15. (Original) The LED device of claim 1 wherein the phosphor includes at least one of cerium(III)-doped yttrium aluminum garnet ("YAG"), neodymium-doped YAG, neodymium- chromium double-doped YAG, erbium-doped YAG, ytterbium-doped YAG, neodymium-cerium double-doped YAG, holmium-chromium-thulium triple-doped YAG, thulium-doped YAG, chromium(IV)-doped YAG, dysprosium-doped YAG, samarium-doped YAG, and terbium- doped YAG, CaS:Eu, CaAlSiN3:Eu, Sr2Si5N8:Eu, SrS:Eu, Ba2Si5N8:Eu, Sr2SiO4:Eu, SrSi2N202:Eu, SrGa2S4:Eu, SrAl204:Eu, Ba2SiO4:Eu, Sr4A114025:Eu, SrSiAl2O3N:Eu, BaMgAl10017:Eu, Sr2P207:Eu, BaSO4:Eu, and SrB407:Eu.  
16. (Original) The LED device of claim 1 wherein the means for conducting heat away from the phosphor includes at least one of indium tin oxide (ITO), fluorine-doped tin oxide (FTO), and zinc oxide (ZnO).
However, Basin teaches
14. (Original) The LED device of claim 1 wherein the LED die includes an N-type gallium nitride (GaN) material, an indium gallium nitride (InGaN) material, and a P-type GaN material on one another in series [0024].  
15. (Original) The LED device of claim 1 wherein the phosphor includes at least one of cerium(III)-doped yttrium aluminum garnet ("YAG"), neodymium-doped YAG, neodymium- chromium double-doped YAG, erbium-doped YAG, ytterbium-doped YAG, neodymium-cerium double-doped YAG, holmium-chromium-thulium triple-doped YAG, thulium-doped YAG, chromium(IV)-doped YAG, dysprosium-doped YAG, samarium-doped YAG, and terbium- doped YAG, CaS:Eu, CaAlSiN3:Eu, Sr2Si5N8:Eu, SrS:Eu, Ba2Si5N8:Eu, Sr2SiO4:Eu, SrSi2N202:Eu, SrGa2S4:Eu, SrAl204:Eu, Ba2SiO4:Eu, Sr4A114025:Eu, SrSiAl2O3N:Eu, BaMgAl10017:Eu, Sr2P207:Eu, BaSO4:Eu, and SrB407:Eu [0011].  
16. (Original) The LED device of claim 1 wherein the means for conducting heat away from the phosphor includes at least one of indium tin oxide (ITO), fluorine-doped tin oxide (FTO), and zinc oxide (ZnO) [0011].

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shi’s teachings to include the materials taught by Basin because such materials are commonly used in LED devices.

Response to Arguments
Applicant's arguments filed 9/28/20 have been fully considered but they are not persuasive. As described in [0054] silicone (which is insulative) is transparent and therefore anticipates Applicant’s amended claim.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        


3/25/21